Citation Nr: 1123640	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for left ankle disability.

5.  Entitlement to service connection for L4-5 and L5-S1 disc bulges.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002 and from January 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

In a July 2009 decision, the Veteran's rating for PTSD was increased from 10 to 30 percent, effective November 28, 2007.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  During and subsequent to the hearing, the Veteran submitted additional evidence and waived any right to initial RO consideration of the evidence.

The issues of entitlement to service connection for bilateral ankle disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2010 written communication, the Veteran withdrew his appeal for entitlement to service connection for right knee disability.

2.  In an August 2010 written communication, the Veteran withdrew his appeal for entitlement to service connection for left knee disability.

3.  The Veteran's tinnitus is causally related to his active duty service.

4.  The Veteran's L4-5 and L5-S1 disc bulges are causally related to his active duty service.

5.  The Veteran's service-connected PTSD results in a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's service-connected PTSD is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  The Veteran's service-connected PTSD is also not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for entitlement to service connection for right knee disability, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal have been met for entitlement to service connection for left knee disability, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  L4-5 and L5-S1 disc bulges was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for entitlement to a disability rating of 50 percent (but no higher) for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

In an August 2010 written communication, the Veteran withdrew his appeal for entitlement to service connection for right and left knee disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  At his hearing before the Board in August 2010, the Veteran and his representative confirmed that the right and left knee disability issues had been withdrawn.  Accordingly, the claims of entitlement to service connection for right and left knee disability are dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in November 2007 and December 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The issue regarding PTSD originates, however, from a rating decision granting service connection and assigning an initial rating.  Consequently, Vasquez-Flores is inapplicable.  Nevertheless, the Board also notes that the United States Court of Appeals for the Federal Circuit recently vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claimed issues in January 2008, February 2008, and March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.  (The Board notes that the issues of entitlement to service connection for bilateral ankle disability and bilateral hearing loss are addressed in the remand portion of the decision.)

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues of entitlement to service connection for low back disability and tinnitus, and entitlement to an increased rating for PTSD, and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

I.  Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

II.  Tinnitus - Factual Background and Analysis

The Veteran contends that his tinnitus is related to his active duty service.  The Veteran's DD Form 214s document that his military occupational specialty (MOS) in service included rifleman and machine gunner.  In addition, the Veteran's DD Form 215 documents that the Veteran received the Combat Action Ribbon which is evidence of participation in combat.  This is significant in that the Veteran testified during his August 2010 Board hearing that while serving in Iraq he was exposed to acoustic trauma and experienced tinnitus.  Specifically, the Veteran testified that he was close to improvised explosive device (IED) when it went off and that he did not have time to put his earplugs in when he was involved in a firefight.  Pursuant to 38 U.S.C.A. § 1154(b), the Board accepts the Veteran's account of these incidents and thus the fact of exposure to acoustic trauma is established.  Moreover, under this statutory provision, the fact of experiencing tinnitus during service is established.  It is not only consistent with the circumstances of the Veteran's service, but the Board notes that with regard to his report of tinnitus at that time, even as a layperson the Veteran is competent to report symptoms which he experiences.  

It appears that the tinnitus claim has been denied based on several inconsistencies in the Veteran's statements to medical examiners.  In this regard, it is noted that the 
August 2004 post-deployment health assessment documents that the Veteran reported that he was often exposed to loud noises while deployed.  However, the Veteran denied experiencing ringing of the ears at that time, as well as at anytime during his deployment.

The Veteran was afforded a VA audiology examination in January 2008.  During the examination, the Veteran reported that his in-service noise exposure included numerous types of guns, rocket-propelled grenades (RPGs), and IEDs, without the benefit of hearing protection devices.  The Veteran reported that his occupational and recreational noise exposure included farm equipment without the use of hearing protection devices.  The Veteran reported that the onset of his tinnitus was following an IED explosion, while serving in Iraq.  The examiner noted that the Veteran could not describe the tinnitus, but the Veteran reported that it goes away when he performs the Valsalva maneuver.  The examiner stated that the Veteran was inconsistent in behavioral responses and exhibited poor inter-test reliability.  The examiner stated that a diagnosis of hearing status could not be made based on the results of the examination.  The examiner noted that a medical opinion was not requested.

With regard to the claim of entitlement to service connection for tinnitus, the Board finds the Veteran's lay statements regarding the date of onset of tinnitus and continuity of symptoms since service to be credible.  The Veteran's essential contention is that he was exposed to noise during service, and that he has had ringing in his ears since service.  The Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

With regard to a nexus to service, the Board finds that the Veteran's lay statements regarding tinnitus support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board notes that the January 2008 VA examination was inconclusive and did not offer a diagnosis or nexus opinion.

In this case, with regard to the service connection claim for tinnitus, the Board is presented with an evidentiary record which is not entirely clear.  The Board recognizes the above inconsistencies.  However, viewing the evidence in the light most favorable to the Veteran, the Board considers that the Veteran has consistently reported that his tinnitus is recurrent; he has not claimed that it has been constant since the in-service incident.  With this in mind, it very well may be that the Veteran was simply not experiencing tinnitus at the time of the August 2004 post-deployment health assessment; although it is troubling that he apparently denied any ringing in his ears at anytime during deployment.  The evidence is certainly not clearly in the Veteran's favor.  However, the Veteran's statements and testimony were credible, and given the military documentation of his specialty and participation in combat, the Board finds that the Veteran incurred significant noise exposure during service.  With regard to a nexus to service, the Veteran's statements and testimony regarding the onset of tinnitus during service and experiencing tinnitus since service are also credible.  Therefore, the Board believes that the positive evidence is arguably in a state of equipoise with the negative evidence.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran will have the opportunity to initiate an appeal from the "downstream" issues of assigning a disability evaluation and an effective date if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for tinnitus.

III.  Low Back Disability - Factual Background and Analysis

The Veteran contends that his low back disability is related to his active duty service.

The August 2004 post-deployment health assessment documents that the Veteran reported that he experienced back pain during his deployment, as well as at that time.  The Veteran also reported that he developed a backache during the deployment.

VA and private medical records document the Veteran's ongoing complaints and treatment for low back disability.  An x-ray report from October 2004 documents that the Veteran had minor osteophytes in the lower dorsal spine.  A private treatment record from November 2006 documents that the Veteran's back had good range of motion and was nontender.

A private treatment record from July 2007 documents that the Veteran reported that he had had trouble with his back off and on for a long time, especially when he was on active duty in Iraq and had do a lot of jumping and twisting.
A MRI report from July 2007 documents that the Veteran's lumbar spine demonstrated intervertebral disc bulging at L5-S1, with no significant spinal or foraminal stenosis.

A VA x-ray report from October 2007 documents that the Veteran had straightening of the lumbar lordosis suggestive of back muscle spasm.

The Veteran was afforded a VA examination for his claimed low back disability in February 2008.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran denied any injuries to his back prior to entering the military.  The Veteran reported that he repetitively jumped off 7-ton trucks with all of his gear on while serving in Iraq.  The Veteran reported that one morning he awoke with severe low back pain, and was provided pain medication.  The Veteran reported that the onset of his low back pain was 2004, that he has continued to experience back pain since that time, and that it had become progressively worse.  He reported receiving private treatment for his low back disability.  The examiner diagnosed the Veteran with L4-5 broad-based posterior disc protrusion causing mild spinal canal stenosis, encroaching on the anterior aspect of the thecal sac at this level.  The Veteran was also diagnosed with L5-S1 diffuse disc bulge causing mild bilateral neural foraminal stenosis at this level.  A medical nexus opinion was neither requested nor offered.

In March 2008, the Veteran received an epidural steroid injection from VA.  At this time, the Veteran reported a history of low back pain for 4 years.  The Veteran was assessed with degenerative disc disease with spinal stenosis.

A VA primary care treatment record from November 2008 documents that the Veteran was seen for complaints of lumbar pain.  The Veteran reported that he served as a machine gunner while stationed in Iraq, and that he wrenched his back when he hit the ground funny after jumping off of a 7-ton truck that was under fire, but that he just kept going at that time.  The Veteran reported that his back had never gotten better.  The primary care physician assessed the Veteran with lumbar disc disease.  The primary care physician opined that the Veteran's lumbar disc disease was as likely as not related to his active service.

In August 2010, the Veteran and his fiancée offered testimony during a Board hearing.  The Veteran testified that while serving in Iraq he would carry around a lot of extra weight, with things such as a machine gun, ammunition, a flank jacket, a helmet, a few grenades, and 8 gallons of water.  The Veteran testified that he would jump, run, and twist with all of this extra weight, which injured his back.  The Veteran further testified that he jumped out of a 7-ton truck because he was coming under attack.

As noted above, the Board concedes that the Veteran had combat participation.  Therefore, 38 U.S.C.A. § 1154(b) is applicable, and the Board finds that the Veteran injured his back while jumping off of trucks that were under attack while serving in Iraq.

The Board finds the Veteran's lay statements and testimony regarding continuity of symptoms of low back pain since service to be credible and consistent with the other evidence of record.  The Board notes that the Veteran attempts to link his low back disability to service.  The Veteran's essential contention is that his low back pain did not exist prior to service, that he injured his low back during service, that his low back pain resulted from his in-service injuries, and that he has had low back pain since service.  The Board finds his account to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's August 2004 post-deployment health assessment documents that the Veteran reported that he experienced back pain during and after his deployment.  The post-service treatment records document the Veteran has a current low back disability.  With regard to a nexus to service, the Board finds that the Veteran's in-service medical records, post-service medical records, and his contentions regarding continuity of symptomatology support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In addition, and significantly, the November 2008 VA primary care physician opined that the Veteran's lumbar disc disease was as likely as not related to his active service.

Therefore, the available evidence appears to be in at least a state of equipoise regarding a nexus to service.  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that service connection for L4-5 and L5-S1 disc bulges is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

I.  Laws and Regulations

Briefly, the Veteran contends that the severity of his service-connected PTSD warrants a higher disability rating.  This disability is currently rated as 30 percent disabling.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

II.  PTSD - Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Historically, service connection was granted for the Veteran's PTSD in an April 2008 2007 rating decision and assigned a 10 percent disability rating, effective November 8, 2007.  Subsequently, a July 2009 rating decision increased the Veteran's PTSD disability rating to 30 percent, effective November 28, 2007.  The Board notes that the rating decision also found that clear and unmistakable error existed with regard to the original effective date for the granting of PTSD, and that the correct effective date of November 28, 2007 was assigned.

VA medical records reflect the Veteran's ongoing complaints of and treatment for his PTSD.  In January 2008, the Veteran underwent a PTSD screening consultation.  At this time, the Veteran reported re-experiencing Iraq in the form of nightmares about once per week.  The Veteran reported experiencing flashbacks, which were often triggered by loud, unexpected noises.  The Veteran stated that he briefly loses touch with reality and believes he is back in Iraq.  The Veteran reported that he had intrusive thoughts about Iraq experiences on a daily basis.  The Veteran reported that he avoided his thoughts/feelings about his war experiences by drinking alcohol excessively for a short period of time upon his return home, but that he managed to quit drinking to excess after meeting his girlfriend.  The Veteran also reported that he attempts to avoid crowds.  The Veteran reported that he farms and mainly stays there, isolating himself from others in general.  He reported that he had lost interest in things he used to enjoy, such as working out.  The Veteran reported that his work was his therapy, and acknowledged that work on his farm was his way of avoiding thoughts/feelings about the war.  The clinician noted that the Veteran described a strong sense of estrangement from civilians.

With regard to hyperarousal symptoms, the Veteran reported that he used to get about 2 hours of sleep, but with medication he may get as much as 5 hours.  He reported being very easily startled.  He reported that his temper was very volatile at times.  The Veteran described himself as being "really pissed or really calm" with not much of a middle ground with regard to his mood.  The Veteran reported that he was involved in a fight soon after his return home from Iraq.  The Veteran reported that he has difficulty concentrating, especially when not working.  The Veteran described severe hypervigilance symptoms.

The clinician stated that mental status revealed a casually, but neatly dressed male who looked his stated age.  The Veteran's eye conduct was good.  The Veteran's mood was slightly anxious.  The Veteran was polite and cooperative with the interview process and noticeably took ample time to thoughtfully answer questions posed about symptomatology.  The Veteran's affect was mildly to moderately restricted in range and level of intensity, but was appropriate to content of thought.  The Veteran's thought processes were logical and coherent, with no evidence of formal thought disorder noted.  The Veteran denied suicidal ideation, but acknowledged homicidal ideation at times when provoked by others, but added that they were merely thoughts with no plan/intent.  The Veteran denied any auditory or visual hallucinations.  The Veteran was alert and oriented in all spheres, with good judgment and insight in regard to need for treatment.

The Veteran reported that his father died the same day he returned from Iraq, but that he was very close with his mother.  The Veteran reported that he worked on his father's farm and runs a machine shop that his father ran as well.  The Veteran reported that he had a supportive girlfriend, and that they plan to marry.  He reported that they have 2 children.  The Veteran acknowledged how much his girlfriend and children have contributed to him staying on track and refraining him from doing anything that could jeopardize losing them.  The Veteran was diagnosed with PTSD, and assigned a GAF score of 48.

The Veteran was afforded a VA examination in March 2008.  The clinician stated that the Veteran's current psychosocial functioning could be described as moderate to severely impaired, and that, over the past year, his occupational functioning had been moderately to severely impaired.

Mental status examination of the Veteran revealed that he was dressed appropriately for the season.  The Veteran was neat and adequately groomed.  The Veteran displayed no tics or mannerisms.  His speech was fluent and articulate.  He had a regular rate and rhythm.  It was easy for the Veteran to establish rapport with the interviewer and maintain appropriate eye contact.  The Veteran described his mood as 5 to 6 out of 10, with 10 being actively suicidal with a plan, which was consistent with his overall affect.  The Veteran reported that his wife and mother tell him that he is either really happy or really sad.  (The Board notes that it is unclear as to whether the Veteran was actually married during the examination, but the report states that the Veteran had a wife.)  The Veteran displayed some paranoid ideation.  He displayed ritualistic behavior.  The Veteran did not endorse panic attacks.  He did have impaired impulse control, specifically, reacting in a rage.  The Veteran's thought processes were logical and goal-directed.  His judgment for hypothetical situations was good.  He displayed concrete thinking.  The Veteran was able to perform serial sevens from 93 to 51 with 3 errors.  The Veteran was able to spell "world" backwards.  The Veteran was able to give correct change for a $2.70 purchase from a $5 bill.

The Veteran was oriented to person, place, time, and situation.  His affect was full range.  The Veteran's intelligence was not formally tested, but estimated to be average.  The Veteran denied current suicidal or homicidal ideation, as well as auditory and visual hallucinations.  The Veteran's short-term memory was intact for 3 out of 3 items at 5 minutes.

The clinician stated that the Veteran's traumatic event was persistently re-experienced with recurrent and intrusive distressing recollections.  The Veteran had recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring.  The Veteran had intense psychological distress at exposure to cues that symbolize or resemble an aspect of the traumatic event.  The Veteran stated that he thought daily of his machine gun misfiring and hitting a service member in the leg.

The Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was indicated by efforts to avoid thoughts, feelings, or conversation associated with the trauma.  The Veteran took efforts to avoid activities, places, or people that arouse recollections.  The Veteran had markedly diminished interests or participation in significant activities.  The Veteran had feelings of detachment or estrangement from others.  The Veteran had restricted range of affect.  The Veteran reported that he could not be around crowds, and that he felt as though he could not trust anyone except his mother, wife, and his "brothers" in the military.  The Veteran reported that he could not stand to think about the war, but that he did like the camaraderie of having his unit with him, which was the only good thing he got out of being in Iraq.  The Veteran reported that he avoids the smell of blood, and avoids people who look like Iraqis.  The Veteran reported that he no longer hunts or attends church, and he cannot go out to ear or go shopping.  The Veteran reported that he cannot tolerate coverage of the war in any media.  He reported that he had difficulty being around his young children when they are crying or fussy.  He reported that he had no feelings for anyone except for his wife, mother, 2 uncles, and his children.

Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran reported that he was irritable almost all of the time, and that his wife saved his life after his return because she gave him stability and something to live for.  The Veteran reported that he constantly scanned the road for bombs and snipers when he drives.  The clinician stated that the Veteran was palpably tense during the interview and reacted to the slightest sound.  The Veteran reported that he had his PTSD symptoms since his return from Iraq.

The clinician stated that the Veteran's disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The clinician found the Veteran to be impaired in most areas of life, such as having difficulty working in any setting involving interactions with other people.  The clinician noted that the Veteran dies not attend church anymore due to the number of people there, and he cannot socialize with his wife (i.e., go out to eat, go shopping, go to movies, etc.).  The clinician noted that the Veteran's mood was so irritable that he has difficulty dealing with the noises and activities of his young children.  The Veteran had difficulty driving due to his road rage when he believes people are driving inappropriately and he has no friends, except for the service members from his military unit.  The Veteran had a general distrust of all people except for his fellow service members and immediate family.  The clinician stated that the Veteran met all DSM-IV criteria for PTSD, chronic, moderate to severe.  The Veteran diagnosed the Veteran with PTSD, chronic, directly related to active duty service.  The examiner assigned a GAF score of 45 because the Veteran had serious impairments associated with his PTSD.

VA mental health notes from July 2008 and February 2009 assigned the Veteran with a GAF score of 45.

In August 2010, the Veteran was afforded a Board hearing.  During the hearing, the Veteran testified about his PTSD symptoms.  The Veteran testified that he could not get along with people at work.  He also testified that he does not really have a middle ground, and is either just high or low.  The Veteran testified that he has difficulty controlling his impulses on occasion.  The Veteran's fiancée also provided testimony about the Veteran's PTSD symptoms.

A subsequent September 2010 VA mental health note assigned the Veteran with a GAF score of 40.  At this time, the Veteran reported severe re-experiencing symptoms, including: intrusive recollections, dreams, flashbacks, exposure distress, and physiological reactivity.  He reported severe avoidance/numbing symptoms, including: thoughts/feelings, activities/situations, interests, estrangement, restricted affect, and foreshortened future.  He denied any amnesia.  The Veteran also reported severe arousal symptoms, including: sleep, irritability, concentration, hypervigilance, and startle.

The physician noted that the Veteran did not report any active suicidal or homicidal thoughts.  The Veteran appeared to be his stated age.  The Veteran was alert and adequately oriented to his surroundings.  The Veteran's speech was clear, his behavior was appropriate, and his affect was restricted.  The Veteran reported that he had really bad anxiety that day.  The Veteran's thought process was logical, coherent, and goal directed.  The Veteran did not report any auditory or visual hallucinations.  The Veteran did not report any new memory problems.  The Veteran's insight was adequate, and his judgment was adequate for the current situation.  The Veteran was assessed with chronic PTSD, not stable, but not in need of hospitalization.  The physician opined that the Veteran was having a hard time coping with the emotional reactivity of his chronic unstable PTSD, and he was unfamiliar with the administrative process relating to his disability claim.

The evidence in this case shows that the Veteran exhibits symptoms listed under the criteria for a 30 percent rating, some which are listed under the criteria for a 50 percent rating, and a few which are listed under the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, the Veteran's symptoms listed under the criteria for a 30 percent rating include suspiciousness and chronic sleep impairment.  With regard to a 50 percent rating, the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran has some symptoms that are listed under the criteria for a 70 percent rating, his PTSD is not manifested by deficiencies in most areas.  The Veteran's symptoms listed under the criteria for a 70 percent rating include impaired impulse control and difficulty in adapting to stressful circumstances.

The Board also recognizes that the Veteran has received a wide range of GAF scores.  The Veteran was assigned a GAF score of 45 during his March 2008 VA examination, and VA treatment records document scores of 48, 45, 45, in January 2008, July 2008, and February 2009, respectively.  These scores indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In addition, a September 2010 VA treatment record documents that the Veteran was assigned a GAF score of 40, which is indicative of some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

In this case, the Board finds that the record satisfactorily indicates that the Veteran's overall PTSD symptomatology is essentially consistent with the types of symptoms listed for a 50 percent rating.  After carefully reviewing the totality of the evidence and with consideration given to 38 C.F.R. § 4.7, the Board believes that the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.

Under the circumstances, the Board believes that a 50 percent disability rating is warranted during the entire period contemplated by the appeal; that is, from November 28, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).

However, the Board also finds that the clear preponderance of the evidence is against entitlement to a rating in excess of 50 percent at any time during the appeal period.  To be assigned a rating in excess of 50 percent, the Veteran must suffer from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  A higher rating is also warranted when the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a disability rating of 70 percent or 100 percent.  Although the Veteran attempted to show that he exhibited some of the symptoms outlined under the 70 percent criteria, such as impaired impulse control and difficulty in adapting to stressful circumstances, the overall objective medical evidence of record showed that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 70 percent rating.

The Board notes there is no persuasive evidence that the Veteran's PTSD is manifested by suicidal ideation, obsessional rituals which interfere with routine activities.  There is no showing that the Veteran's speech is intermittently illogical, obscure or irrelevant.  It does not appear that he suffers near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  There is also no persuasive evidence of spatial disorientation, or neglect of personal appearance and hygiene.

Although the evidence shows that the Veteran has had homicidal ideation in the past, he denied any current homicidal ideation.  Further, his PTSD does not affect his ability to function independently.  As noted in the medical evidence, the Veteran is able to maintain his relationship with his fiancée, is able to perform basic activities of daily living, and works on his farm.  Moreover, the medical evidence does not show that the Veteran's speech was illogical, obscure or irrelevant.  He was always alert and oriented to place and person.  There is no evidence of persistent delusions or hallucinations to warrant a higher rating.  Thus, again, the objective characteristics described do not meet the criteria for a 70 percent or 100 percent disability rating.

The Board ultimately finds that the Veteran's PTSD symptoms do not result in a disability picture which more nearly approximates the criteria for a rating in excess of 50 percent under Diagnostic Code 9411.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  The Board observes that the Veteran currently works on his farm; therefore, further consideration of the question of employability is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a disability rating in excess of 50 percent.


ORDER

The issues of entitlement to service connection for right knee disability and left knee disability are dismissed.

Entitlement to service connection is warranted for tinnitus, and for L4-5 and L5-S1 disc bulges.  Entitlement to a 50 percent disabling rating (but no higher) is warranted for PTSD, effective from November 28, 2007.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

With regard to the issues of entitlement to service connection for bilateral ankle disability and bilateral hearing loss, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the Board notes that the Veteran was provided a VA examination for his claimed bilateral hearing loss in January 2008 and a VA examination for his claimed ankle disability in February 2008.  However, the Board notes that neither examination contained a medical nexus opinion.  In addition, the audiologist from the January 2008 examination stated that a diagnosis could not be made based on the results from the examination, since the Veteran was inconsistent in his behavioral responses and exhibited poor inter-test reliability.

The Board notes that VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).

Given the circumstances in this case, the Board finds that scheduling additional VA examinations for his claimed bilateral ankle disability and bilateral hearing loss is appropriate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the Board finds that obtaining medical opinions would be beneficial in order to determine whether the Veteran's claimed bilateral ankle disability and bilateral hearing loss are related to his active duty service.  Also, the Board's grant of service connection for tinnitus raises a possible secondary service connection theory regarding the issue of service connection for hearing loss.

Lastly, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Mountain Home VA Medical Center since February 2009.

2.  The Veteran should be scheduled for a VA audiological examination.  It is imperative that the claims folder be reviewed in conjunction with the examination.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed hearing loss was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is conceded)?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that such claimed hearing loss disability is proximately due to or caused by the now service-connected tinnitus?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that such claimed hearing loss disability has been aggravated by the now service-connected tinnitus?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral ankle disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed right ankle disability was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left ankle disability was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues of entitlement to service connection for bilateral ankle disability and bilateral hearing loss should be readjudicated.  The provisions of 38 U.S.C.A. § 1154(b) should be applied as appropriate.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


